03-15-00027-CV
                               JoerNA SraroN
                                       District Clerk
                                 BELL COUNTY TEXAS
                          BELL COI]NTY JUSTICE COMPLEX
                     l20l Huey Road . p. O. Box 909 r Belton. Texas 76513
                                (25a) 933-5197       . Fax (2541 S33-5I99
                  Joarura. Staton@ co, bell.tx. us    r www, bellcountydlstrtctclerk.   org




February 12,2Ol5

Mr. David Deleon
Pro se
2606 Nogales
Corpus Christi, Texas 78416


Re:       Cherie Deleon v. David Deleon
          CAUSE #?52,91I.8


Dear Mr, Deleoq,

On Novemb er 3, 2Ol4 our office received your Notice of Appeal on the abovc referenced
case. We have yet to receive payment for the Clerk's Record that is past due to the Third
Court of Appeals. The cost of preparation of the Clerk's Record will be $440.00. Please send
a money order, made payable to the Bell County District Clerk.

Upon receipt of payment, the Clerk's Record will be prepared and forwarded to the Third
Cortrt of Appeals. We will not prepare the record until payment is received, If you wish to
purchase a copy of the record, there will be an additional fee of $20 for a copy on CD.



If you   have any questions please do not hesitate to give me a call.




          Third Court of Appeals,
                                     Joewrue Steroru                                                     Gop\r
                                             District Clerk
                                        BELL COUNTY TEXAS
                                 BELL COIJNTY JUSTICE COMPLEX
                                 Huey Road . P. O. Box 909 . Helton,.Iexas Z6SIS
                                       (254) 933-5197     .   Fax (254) 933-5rse
                         .Ioanna. Staton@ co.bell.tx.us   .    www.bellcountydistrictclerk,    org




 January 13,2015

 Mr. David Deleon
 Pro se
 2606 Nogales
 L'orpus Christi, Tcxas 784I(i


 Ite:        Clherie Deleon v. I)avid Deleon
             CAUSE #2.52,q I t-B


Dear Mr. Delcon,

On Novcrnber 3, 2014 our office receivcd your Notrce ol Appeal on the above refercnc{:ti
case' Thccostoi'PreParationoftheClerk'sRecorclwillbe$440,00. l,lcasr-:sencl arnorlev
order, nrade payalrlc ro rhe Bell Counry District Clerk.

Upon receipt of pirynrent, thc Cllerk's ltecorclwill              Lre   prepared arrd lirrwardecJ ro fhc,l'hirij
Court of Appeals. lf you wish to purchasc a copy of tire recorcl,                  thc-re   will   [rr- arr adclirionul fgrc
of $20 for a conv on CD.


lf you have       any questions prease     rio,.1   hesitate to givc me a call,




I-accy           indr ltr
f)epr,rty     lcrk

            'fhircl
                      Court of Aprpcals,
            Thomas J, Bakcr, Attorney
                                                                                                    ITILE (]OPY



                                                                                                    $-   ltHffi
                                        COUNT OF ATPEALS
                                                                                               Ifr,srffil A &ea
                                            Turnn DrsrRrcr op Texas
                                            P.O BOX r2s47. AUS]]N, TEXAS 78711-2s47
                                                   www.txcourls. gov/3rdcoa, aspx
                                                          (s12) 463-1733




JEFF L, ROSE. CIIIEF JUSTICE                                                        JEFFREY D.,!   LE. CI,ERK
DAVID PURYEAR, JUS'I'ICE
BOB PEMBERTON, ruSTICI]
MELISSA COODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OI,SON BOURLAND, JI.]STICE
                                         February 10,2015


The Honorable Joanna Staton
District Clerk
Bell County Courthouse
P. O. Box 909
Belton, TX 76513
* DELIVERED VIA E-MAIL             T



RE:      Court of Appeals Number:      03-1 5-00027-CV
         Trial Court Case Number:      2s29ll

Style:      David De Leon
            v. Cherie D. De Leon

Dear Honorable Joanna Staton:

       The clerk's record was due in this Court on December 3, 2014 and is overdue. Please
tender the record for filing no later than Friday, Eebrugry ?Q' f,0-15. If you cannot meet this
deadline, please advise the Court in writinq explaining the reason for the delay and giving your best
estimate of when the clerk's record will be complete. If the record is not filed by Fridav, February
20,2015, the matter will be ref'erred to the Court for an order. See Tex. R.App. P. 37.3(a).


                                                       Very truly yours,

                                                       JEFFREY D. KYLE, CLERK




                                                               Amy Strother, Deputy Clerk



          Mr. David De Leon
          Mr. Thomas J. Baker



                                                                                                                SCAS